DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Woolston (reg. 37,263) on 9/1/2021.

The application has been amended as follows: 
1.	(Currently Amended) A method for controlling a heating, ventilation, and air conditioning (HVAC) system, the method comprising:
constructing a comfort surface data structure, wherein the comfort surface data structure comprises a plurality of entries, each entry comprising one or more time attributes, one or more thermostat settings, one or more environmental attributes, and one or more comfort attributes, wherein each entry in the comfort surface data structure represents a point in a comfort surface, so that the comfort surface is defined by a plurality of comfort surface points;
for each of a plurality of time periods,
retrieving historical data and exogenous data,
quantifying historical comfort levels,
combining the historical data and exogenous data based on timestamps, and
for each of one or more historical data points in the combined data,
mapping the historical data point in the combined data to a corresponding comfort surface point in the  data structure, and
for each of one or more comfort surface points in the  data structure,
one or more comfort surface points, and
updating at least one value for the one or more comfort surface points to provide an updated comfort surface;
generating a plan for controlling a thermostat based on the updated comfort surface, wherein the generating comprises:
identifying one or more objectives,
defining one or more comfort constraints based on the updated comfort surface, wherein the comfort constraints comprise a determined comfort preference range related to one or more temperatures; and 
generating a schedule based on the defined one or more comfort constraints and the identified one or more objectives; and
controlling the thermostat for operation of the HVAC system in accordance with the generated schedule.
2.	(Currently Amended) The method of claim 1 wherein the 

3.	(Currently Amended) The method of claim 1 wherein the 

4.	(Currently Amended) The method of claim 1 wherein the comfort surface data structure is configured to determine a user’s comfort at a plurality of combinations of internal temperature data and exogenous data.

5.	(Currently Amended) The method of claim 1 wherein updating the at least one value for the comfort surface point in the data structure is based on a comfort measurement recorded at the historical data point. 


constructing, by the computing system, a comfort surface data structure, wherein the comfort surface data structure comprises a plurality of entries, each entry comprising one or more time attributes, one or more thermostat settings, one or more environmental attributes, and one or more comfort attributes, wherein each entry in the comfort surface data structure represents a point in a comfort surface, so that the comfort surface is defined by a plurality of comfort surface points;
for each of a plurality of time periods,
retrieving historical data and exogenous data,
quantifying historical comfort levels,
combining the historical data and exogenous data based on timestamps, and
for each of one or more historical data points in the combined data,
mapping the historical data point in the combined data to a corresponding comfort surface point in the data structure, and
for each of one or more comfort surface points in the  data structure,
calculating a proximity between the mapped historical data point and the comfort surface point in the  data structure, and
updating at least one value for the comfort surface point in the data structure based on the calculated proximity to provide an updated comfort surface;
generating, by the computing system, a plan for controlling a thermostat based on the updated comfort surface, wherein the generating comprises:
identifying one or more objectives,
defining, by the computing system, one or more comfort constraints based on the updated comfort surface, wherein the comfort constraints comprise a determined comfort preference range defined between first and second temperatures, wherein the first temperature is lower than the second temperature; and 

controlling the thermostat for operation of the HVAC system in accordance with the generated schedule.
13.	(Currently Amended) The method of claim 12 wherein the 

14.	(Currently Amended)  The method of claim 12 wherein the comfort surface data structure is configured to determine a user’s comfort at a plurality of combinations of internal temperature data and the exogenous data.

15.	(Currently Amended) The method of claim 12 wherein updating the at least one value for the comfort surface point in the data structure is based on a comfort measurement recorded at the historical data point. 

19.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions that, if executed by a computing system, cause the computing system to perform a method for controlling a heating, ventilation, and air conditioning (HVAC) system, the method comprising:
constructing a comfort surface data structure, wherein the comfort surface data structure comprises a plurality of entries, each entry comprising one or more time attributes, one or more thermostat settings, one or more environmental attributes, and one or more comfort attributes, wherein each entry in the comfort surface data structure represents a point in a comfort surface, so that the comfort surface is defined by a plurality of comfort surface points;
for each of a plurality of time periods,
retrieving historical data and exogenous data,
quantifying historical comfort levels,
combining the historical data and exogenous data based on timestamps, and
for each of one or more historical data points in the combined data,
 data structure, and
for each of one or more comfort surface points in the  data structure,
calculating a proximity between the mapped historical data point and the one or more comfort surface points
updating at least one value for the one or more comfort surface points  to provide an updated comfort surface;
generating a plan for controlling a thermostat based on the updated comfort surface, wherein the generating comprises:
identifying one or more objectives,
defining one or more comfort constraints based on the updated comfort surface, wherein the comfort constraints comprise a determined comfort preference range defined between first and second temperatures, wherein the first temperature is lower than the second temperature; and 
generating a schedule based on the defined one or more comfort constraints and the identified one or more objectives; and
controlling the thermostat for operation of the HVAC system in accordance with the generated schedule.
20.	(Currently Amended) The method of claim 19 wherein the comfort surface data structure is configured to determine a user’s comfort at a plurality of combinations of internal temperature data and the exogenous data.

21.	(Currently Amended) The method of claim 19 wherein updating the at least one value for the comfort surface point in the data structure is based on a comfort measurement recorded at the historical data point. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Laftchiev et al. [U.S. Pub. 2019/0242608] teaches systems and methods for controlling an operation of devices for an occupant. A processor to iteratively train a personalized thermal comfort model (PTCM) during an initialization period [abstract]. The hardware processor stores the labeled instance of unlabeled data as personalized labeled data in a personalized labeled database in the memory. The hardware processor trains the personalized thermal comfort model using different weights of the stored personalized labeled data compared to the stored historical labeled data. Such that for each iteration during the initialization period, updates the personalized labeled database with the personalized labeled data. Retrains the personalized thermal comfort model using the historical database and the updated personalized database [par. 0026]. The system collects data from the user's environment, the user's body, the outside environment, as well as time information associated with the data [par. 0079].
Hummon et al. [U.S. Pub. 2017/0288401] teaches techniques for optimizing energy-consuming and energy-producing systems to meet specified demands or goals in accordance with various constraints [abstract]. The system repeatedly (in response to a user interaction) generates and implements a plan for the energy system in accordance with optimization goals and constraint, invokes a select modeling parameter set component, which selects or generates an appropriate modeling parameter set for the energy system and the optimization period based at least in part on the determined attributes, calibrates any generic models using the collected observables and selected modeling parameter set, invokes a generate plan component to determine a set of inputs to the energy system that best satisfies the optimization goals in accordance with the constraints, and causes the energy system to implement the determined set of inputs during the optimization period [par. 0028].
Buda et al. [U.S. Pub. 2018/0136621] teaches transforming qualitative feedback received from a user/occupant into a "comfort map," or modifications thereto, a comfort map being defined at least in part by one or more comfort event windows. The comfort map data is used to determine a temperature setpoint sequence that avoids regions of the map corresponding to known and/or predicted regions of user discomfort [abstract]. A comfort map can be generated and/or initialized (i.e., an initial comfort map can be created by the system) in a number of ways, including using (1) historical temperature/occupant data; (2) an initial temperature setpoint provided by a commissioning agent; (3) an initial table of temperatures provided by the commissioning agent; (4) a rule based on a minimum temperature and/or a maximum temperature of a comfort range; (5) control temperature data retrieved from a repository (e.g., a profile library or a comfort map library), and/or the like, or using an arbitrary initialization scheme, to define the plurality of sets [par. 0112].
Steinberg [U.S. Pub. 2014/0039690] teaches systems and methods for using a geographic location of networked consumer electronics devices as indications of occupancy of a structure for purposes of automatically adjusting the temperature setpoint on a thermostatic HVAC control [abstract]. Algorithms may be generated or executed as instructions on a remote server and the resulting setpoint changes can be transmitted to a given thermostat on a just-in-time basis or, if the thermostat is capable of storing future settings, they may be transferred in batch mode to such thermostats [par. 0216].
Turney et al. [U.S. Pub. 2019/0338974] teaches a controller for maintaining occupant comfort in a space of a building. The operations include generating an occupant comfort model relating the building data to a level of occupant comfort within the space based on the building data and the occupant comfort data. The operations include generating time-varying comfort constraint for an environmental condition of the space using the occupant comfort model and include performing a cost optimization of a cost function of operating building equipment over a time duration to determine a 
The prior art of record fails to teach or suggest, individually or in combination, for each of a plurality of time periods, retrieving historical data and exogenous data, quantifying historical comfort levels, combining the historical data and exogenous data based on timestamps, and for each of one or more historical data points in the combined data, mapping the historical data point in the combined data to a corresponding comfort surface point in the comfort surface data structure, and for each of one or more comfort surface points in the comfort surface data structure, calculating a  proximity between the mapped historical data point and the one or more comfort surface points, and updating at least one value for the one or more comfort surface points based on the calculated proximity to provide an updated comfort surface, in combination with the remaining limitations as set forth in each respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119